



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Alexander, 2014 ONCA 22

DATE: 20140113

DOCKET: C55445

Goudge, Cronk and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Melissa Alexander

Appellant

Jill R. Presser and Lucy Saunders, for the appellant

Christine Tier, for the respondent

Heard: October 30, 2013

On appeal from the sentence imposed on December 7, 2011 by
    Justice Anne Molloy of the Superior Court of Justice, with reasons reported at
    2011 ONSC 6839.

Cronk J.A.:

I.        Introduction

[1]

The appellant was convicted of manslaughter by failing to provide the
    necessaries of life to her 19-month old son, Miguel Fernandes, who died in mid-September,
    2007.  A companion charge of manslaughter by criminal negligence was withdrawn
    shortly before trial.  The appellant was sentenced to 10 years and two months
    imprisonment, after nine months credit for pre-sentence custody.  She appeals
    from her sentence.

[2]

The appellant advances four main grounds of appeal.  She submits that
    the sentencing judge erred: (1) in various respects, in her consideration of
    the aggravating and mitigating factors relevant to sentencing; (2) by taking
    account of a victim impact statement that contained impermissible elements; (3)
    by imposing a sentence that is outside the applicable range for similar
    offences and similar offenders; and (4) in calculating the amount of credit to
    be afforded to the appellant for pre-sentence custody.

[3]

As I will explain, the Crown concedes on this appeal hearing that the
    calculation of credit for pre-sentence custody in this case was inaccurate and
    that the appellant is entitled to eight months additional credit.  In light of
    this concession, I would allow the appeal in respect of this narrow issue.

[4]

However, for the reasons that follow, I would reject all other grounds
    of appeal advanced by the appellant.  I see no error in principle in the
    sentencing judges consideration of the aggravating and mitigating factors
    applicable in this case or in her treatment of the challenged victim impact
    statement.  Nor, in my view, is the sentence imposed unfit or outside the
    appropriate range for this offender and this offence.  Accordingly, save with
    respect to the amount of credit to be afforded to the appellant for
    pre-sentence custody, I would dismiss the appeal.

II.       Background

[5]

The sentencing judge outlined the relevant background facts at length in
    her sentencing reasons.  It is unnecessary to repeat all those facts here. 
    Suffice to say that the circumstances surrounding Miguels tragic death are
    heart-wrenching and horrific.  The sentencing judge described the core facts in
    succinct fashion, at para. 1 of her reasons:

Miguel was 19 months old at the time of his death.  On the
    afternoon of September 11, 2007, he sustained severe scalding burns to 40% of
    his body.  His mother, who had sole charge of him at the time, failed to take
    him to a doctor or hospital.  She eventually called 911 at 2:20 am  on
    September 12, 2007, over 12 hours after his injury.  By that time, he was
    already dead.  It was her failure to get medical attention for Miguel that
    resulted in Ms. Alexanders conviction for manslaughter [2011 ONSC 980].

[6]

The sentencing judge accepted that Miguels burns could have been
    accidental.  The appellants criminal culpability was grounded in her failure
    to obtain urgently required medical attention for her son after he sustained
    the burns, likely as a result of his immersion in hot water.  The sentencing
    judge found that the appellant was present when the burns occurred and that she
    was fully aware of the nature and extent of Miguels injuries.  In these
    circumstances, her failure to obtain medical assistance for her son in a timely
    fashion was a significant contributing cause of his death.

[7]

On sentencing, the Crown sought a 15-year term of imprisonment in the
    penitentiary.  The defence argued that a reformatory sentence, in the range of 18
    to 24 months' imprisonment, plus three years probation, was appropriate.

[8]

For detailed and comprehensive reasons (23 single-spaced pages), the
    sentencing judge rejected both of these positions.  In her reasons, she reviewed:
    the circumstances of the offence; the circumstances of the offender; the foundational
    sentencing principle of proportionality; the gravity of the offence; the
    appellants moral blameworthiness; the aggravating factors surrounding the
    offence; the applicable mitigating factors, including the appellants prospects
    for rehabilitation; and the principles of deterrence, denunciation and parity
    in sentencing.

[9]

After taking account of all these factors, the sentencing judge
    concluded as follows:

[87]    This was a horrific crime with devastating consequences
    for Miguel and for those who loved him.  The gravity of this offence and the
    blameworthiness of Melissa Alexander mandate a lengthy penitentiary sentence.

[88]    Denunciation and deterrence are the [principal]
    considerations in sentencing here.  The sentence must be sufficient to reflect
    societys repugnance for this appalling tragedy.  I do not see rehabilitation
    as a significant factor influencing sentencing.  Melissa Alexander shows no
    remorse.  Her sorrow is only for what she personally has lost.  She remains
    focused only on her own suffering and continues to see her crime  the fact
    that she is responsible for the death of her own child  as an incident that
    happened to her.  That self-absorption and self-interest is what led to her
    sons death.  Without any insight into that truth, I see little prospect of
    rehabilitation.  Perhaps, over time, with counselling, Ms. Alexander will come
    to a realization of the magnitude of her wrongdoing.  If so, there is some
    prospect that she could in the future be trusted with the care of children.  I
    do not see that happening in the near or foreseeable future and I do not see
    this as a reason for reducing any sentence she might otherwise receive.  She
    can benefit from programs within the correctional system to upgrade her skills
    so that she can obtain employment outside programs involving children.

[89]    In light of these factors, as well as the mitigating
    and aggravating factors to which I have referred throughout these reasons, I
    find that the appropriate sentence for this offender and this offence is 11
    years imprisonment.  Further, in my opinion, this is a fit sentence in light of
    sentences imposed on other offenders in similar circumstances for similar
    crimes.

III.      Discussion

(1)

Sentencing Judges Consideration of Aggravating Factors

[10]

The
    appellant argues that the sentencing judge erred in her sentencing analysis by
    treating the cause of Miguels burns as an aggravating factor on sentencing. 
    She submits that because the burns were an accident, the questions of how the
    burns were caused and whether the appellant caused them were irrelevant
    considerations.  The appellant contends, in effect, that the sentencing judge
    erred by analogizing the appellants conduct to that of offenders who
    intentionally inflicted harm.  In so doing, the appellant says, the sentencing
    judge overstated the appellants moral blameworthiness and imposed an excessive
    sentence.  I disagree.

[11]

The
    sentencing judge held that the appellant caused Miguels burns.  She found, at
    paras. 26 and 27, that the appellant was alone at home with her two children
    when Miguel suffered his injuries, that the lower part of Miguels body was
    immersed in hot water, that there was virtually no evidence of splashing,
    which would have been present if the child pulled water onto himself, or had
    been flailing in a tub of hot water, and that, in order to deflect blame away
    from herself, the appellant persistently lied to family members, medical
    personnel and the police about how Miguels injuries had been occasioned.  On
    these facts, the sentencing judge concluded, at para. 27, I have no doubt
    whatsoever that it was [the appellant] who caused the burn[s] to her son
    Miguel.

[12]

However,
    the sentencing judge went on to indicate that she was unable to determine on
    the evidentiary record, to the requisite criminal standard, whether Miguels burns
    were inflicted deliberately.  Consequently, she stated, at para. 28, that for
    the purposes of sentencing I will consider that the burn[s] happened
    accidentally.

[13]

Thus,
    the sentencing judge made no finding that Miguels burns were caused
    deliberately or intentionally, a factor that, if proven, would significantly
    enhance the appellants moral blameworthiness.  Rather, in light of what she
    viewed as the insufficient state of the record on this issue, the sentencing
    judge determined to approach her sentencing task on the assumption that the
    burns were accidental.

[14]

In
    this context, the sentencing judge accepted, at para. 40, that the appellant
    did not intend that Miguel should die and that she hoped that he would not die. 
    But,  on the sentencing judges findings, the appellants hopes in this regard
    had little to do with her son and everything to do with her own
    self-interests.  The sentencing judge held, at para. 34:

I am satisfied beyond a reasonable doubt that [the appellant] deliberately
    failed to get medical treatment for Miguel in order to protect herself.  In
    doing so, she put her own interests first, at the expense of her child, thereby
    causing his death.

[15]

The
    sentencing judge elaborated, at para. 41, that the appellant knew that if
    Miguel died she would be in even greater trouble.  However, she took the risk
    that he could die, believing this to be her best chance of avoiding the blame.

[16]

The
    sentencing judge was alert to the appellants contention that the cause of
    Miguels burns was irrelevant to the sentencing process.  She considered and
    rejected this contention, stating, at para. 32:

I do not agree with the defence submission that the analysis of
    Ms. Alexanders moral blameworthiness only begins after the burn has been
    sustained and that the cause of the burn is irrelevant.  The reason Ms.
    Alexander failed to provide medical care for Miguel is directly linked to the
    fact that she was trying to protect herself from blame.  That is directly relevant
    to her degree of moral culpability.

[17]

When
    the sentencing judges reasons are considered as a whole, as they must be, it
    is clear that she was satisfied that the appellant did not intend to burn
    Miguel or to cause his death.  But she also found that the appellant did intend
    to withhold and, in fact, did deliberately withhold medical assistance for her
    son in an effort to protect herself from blame and the consequences of her
    actions.  It is the latter conduct that established the appellants criminal
    culpability and anchored the sentencing judges evaluation of the moral
    blameworthiness of the appellants crime.

[18]

In
    this connection, the sentencing judge made the following key factual findings:

·

the appellant was the only person who saw Miguels injuries and
    was positioned to save him;

·

rather than immediately seeking medical assistance, the appellant
    took active steps to cover up what she had done.  To this end, she lied to
    Miguels father about how Miguels burns had been caused and about the severity
    of Miguels injuries, thereby persuading Miguels father that there was no need
    to examine Miguels burns (at paras. 35, 36, 43, 73 and 75);

·

the appellant waited more than 12 hours from the time of Miguels
    burns to call 911.  Further, when she did call, she reported that Miguel was
    dead (at paras. 1, 36 and 73);

·

the appellants crime was not impulsive or a quick or momentary
    action.  To the contrary, she had many, many opportunities to get help for
    Miguel and failed to take any of them (at para. 36); and

·

the appellants focus was on protecting herself, not her son.  In
    so doing, she deliberately and intentionally risked the well-being of her
    child with tragic consequences (at para. 41).

[19]

In
    the end, as the Crown argues, the sentencing judge found the appellant to have
    a high degree of moral blameworthiness, not because she caused Miguels burns,
    but because she purposely  and for a sustained period of time  failed to
    provide her son with the necessaries of life in order to cover up her own
    conduct.  It was this intentional and self-interested conduct, rather than the
    appellants conduct in causing Miguels burns, that heightened her moral
    blameworthiness.

[20]

Accordingly,
    I would reject this ground of appeal.

(2)

Sentencing Judges Consideration of Mitigating Factors

[21]

The
    appellant makes three main complaints regarding the sentencing judges consideration
    of mitigating factors in this case.  First, the appellant argues that the
    sentencing judge erred by failing to consider remorse as a mitigating factor
    and by making adverse findings based on what she perceived as a lack of
    legitimacy in the appellants expressions of remorse.  I would not accede to
    this argument.

[22]

The
    reasons confirm that the sentencing judge was well aware that the absence of
    remorse is not an aggravating factor on sentencing.  In this case, the defence
    argued that remorse was a mitigating factor.  The sentencing judge considered
    this argument and the evidence bearing upon it and concluded that the
    appellants conduct and statements belied any genuine remorse.  She held, at
    para. 47:

I see little, if any, indication of true remorse.  Ms.
    Alexander is upset about what she has lost and about where she now finds
    herself.  That is not the same thing as remorse.  She regrets what happened,
    not because of the great tragedy of Miguels death, but because of the impact
    this has had on her own life.  Dr. Woodside described her as being in denial
    and as having difficulty acknowledging the nature of her conduct.  In my
    view, Ms. Alexander lacks any real appreciation of the enormity of her crime
    and regrets only the consequences it has had for her.

[23]

The
    sentencing judge also considered a letter from the appellant that was received,
    on consent, on the day after the conclusion of the sentencing hearing.  In the
    sentencing judges view, the contents of this letter further evidenced the
    appellants lack of insight into and any real understanding of the consequences
    of her actions, except as they affected her.  Having reviewed the letter in
    question, it is my view that this is an available interpretation of the
    appellants statements in the letter.

[24]

The
    sentencing judges findings regarding the appellants lack of genuine remorse were
    open to her on the evidentiary record.  Absent palpable and overriding error, there
    is no basis for appellate intervention with these findings.  The appellant has
    failed to demonstrate any such error.

[25]

The
    appellants second complaint is that the sentencing judge gave minimal
    consideration to rehabilitation and no consideration to the principle of
    restraint.  Again, I disagree.

[26]

The
    sentencing judge held that denunciation and deterrence were the main
    considerations on sentencing in this case.  She did not err in doing so.  As the
    sentencing judge observed, the circumstances of this crime and this offender
    cried out for denunciation and deterrence rather than rehabilitation.  Section 718.01
    of the
Criminal Code
places primacy on denunciation and deterrence on
    sentencing for an offence that involves the abuse of a minor, and ss. 718.2(a)(ii.1)
    and (iii) of the
Code
provide that an offenders abuse of a minor or
    of a position of trust or authority in relation to a victim, as occurred here,
    are aggravating factors on sentencing.

[27]

Moreover,
    the sentencing judge did not ignore the goal of rehabilitation, especially for
    a first offender like the appellant.  Near the outset of her reasons and again
    at their conclusion, the sentencing judge identified rehabilitation as a
    necessary and proper consideration on sentencing.

[28]

Having
    alluded to the importance of rehabilitation, the sentencing judge proceeded to
    consider the appellants rehabilitative prospects on the merits.  She concluded,
    on the state of the record before her, that the appellants rehabilitative prospects
    at the time of sentencing were minor.  She noted, for example, that the
    appellant: (1) had shown no genuine remorse  her sorrow was entirely
    self-directed; (2) remained focused only on her own self-interests; and (3)
    lacked insight into her conduct and its consequences.

[29]

These
    factors are all legitimate indicators of rehabilitative potential.  In this
    case, they strongly militated against any finding that the appellant was a likely
    candidate for early rehabilitation.  The sentencing judges appreciation of and
    assignment of the weight to be given to the evidence on this issue attract
    considerable deference from a reviewing court.

[30]

Notwithstanding
    the appellants poor rehabilitative prospects at the time of sentencing, the
    sentencing judge did not discount rehabilitative progress for the appellant
    altogether.  To the contrary, she noted, at para. 88, that rehabilitative
    steps, including counselling and other programming while in custody, were open
    to the appellant in the future.

[31]

In
    all these circumstances, I conclude that the sentencing judge did not err in
    placing little weight on the appellants willingness to improve herself or
    participate in treatment.  Nor does the fresh evidence sought to be adduced by
    the appellant before this court alter this conclusion.  As Crown counsel stated
    in her factum: Rehabilitation simply did not have the same operative force it
    has in some cases, and it certainly did not warrant the same emphasis that
    denunciation and deterrence warranted in this case.  I agree.

[32]

Finally,
    the appellant complains that the sentencing judge erred by failing to take
    account of relevant mitigating factors such as the appellants difficult
    childhood, her abusive relationship with her common-law spouse (Miguels father),
    her history as an alleged victim of sexual assault, what she describes as her
    symptoms of psychiatric illness, and her post-offence efforts at
    self-improvement, among other matters.  She also emphasizes her status as a
    first offender and the fact that this is her first custodial sentence.

[33]

I
    see no error in the sentencing judges consideration of the mitigating factors
    in this case.  Contrary to the appellants contention, the sentencing judge did
    not ignore the pertinent evidence regarding the appellants circumstances.  For
    example, the sentencing judge considered, at some length, the evidence
    regarding the appellants mental health and psychiatric status.  Based on this
    evidence, she held that the appellant does not have a major mental illness and
    does not suffer from any psychiatric or psychological condition that might
    explain or excuse her behaviour.  Nor does the appellant suffer from an
    intellectual deficit that, as the sentencing judge put it at para. 38, would
    have impaired [her] ability to recognize the gravity of the situation and
    understand the enormous risk she was taking in not getting treatment for her
    son.

[34]

These
    findings are amply supported by the medical evidence adduced at the sentencing
    hearing.  Indeed, they are consistent with the evidence of a defence forensic
    psychiatrist, Dr. Scott Woodside, who offered the opinion that the appellant
    did not suffer from a psychological or psychiatric condition at the time of the
    offence and that her symptoms of post-traumatic stress and depression arose
    only after her arrest.

[35]

The
    sentencing judge also took account of the appellants troubled history and
    relationship with Miguels father, her claim that she is a victim of past
    sexual abuse, her family connections and her status as a first offender.  At
    the end of the day, the appellant simply disagrees with the weight attached to
    these factors by the sentencing judge.  However, the mitigating effect to be
    assigned to these factors, if any, was a matter for the sentencing judge. 
    Further, in my opinion, on this record it cannot be said that any of the
    factors identified by the appellant, standing alone or viewed collectively,
    required a reduction in her sentence.

(3)

Other Grounds of Appeal

[36]

The
    appellants remaining grounds of appeal may be dealt with summarily.

[37]

First,
    the appellant argues that the sentencing judge erred by admitting and taking
    account of a victim impact statement prepared by Miguels paternal grandmother,
    which contained criticisms of the appellant and statements addressed directly
    to the appellant.

[38]

In
    my view, this argument must fail.  The challenged victim impact statement was
    admitted at the sentencing hearing with the consent of defence counsel.  Crown
    counsel made no mention of the statement during final submissions.  Further,
    and importantly, the sentencing judge made only brief reference to this
    statement in her reasons and then only for the purpose of noting Miguels
    grandmothers grief at the tragic loss of her grandson and at the manner of his
    untimely death.  The sentencing judge placed no reliance on the impugned
    statements of Miguels grandmother, as set out in the victim impact statement. 
    As a result, it cannot be said that the sentencing judges assessment of the
    gravity of the appellants crime and her moral blameworthiness was driven by
    the contents of the victim impact statement.

[39]

Second,
    the appellant argues that the sentencing judge erred by sentencing her for a
    more serious offence than the one she committed.  This argument rests on the
    premise that the sentencing judge failed to distinguish between manslaughter by
    failing to provide the necessaries of life and manslaughter cases involving
    intentional unlawful conduct or criminal negligence.

[40]

I
    would reject this argument.  I have already concluded that the sentencing judge
    drew a bright line in her reasons between the suggestion that the appellant
    intentionally caused Miguels burns and her intentional conduct in withholding urgently
    required medical assistance for her son in the face of those burns.  As I have
    said, the sentencing judges reasons clearly indicate that it was the latter
    conduct by the appellant that established her criminal culpability and the
    heightened moral blameworthiness of her crime.

[41]

Further,
    as the appellant acknowledges, manslaughter captures a wide and disparate range
    of conduct.  This is so even with respect to manslaughter based on failing to
    provide the necessaries of life.  Indeed, the courts have rejected efforts to
    establish subcategories of manslaughter cases for the purpose of sentencing. 
    See for example,
R. v. Cheddesingh
, 2004 SCC 16;
R. v. Devaney
,
    [2006] O.J. No. 3996, 215 O.A.C. 253 (C.A.).  As a result, a wide range of
    sentences have been imposed for this offence.

[42]

In
    this case, in attempting to fashion a fit and proportionate sentence for the
    appellant, the trial judge reviewed many manslaughter cases, including, as the
    appellant stresses, cases involving the traumatic death of adults or the
    manslaughter of children following an initial assault or unlawful action.

[43]

However,
    the wide net cast by the sentencing judge in seeking guidance from other
    reported cases does not indicate that she failed to distinguish the appellants
    wrongful conduct from cases involving more serious and more blameworthy
    offences.  To the contrary, throughout her reasons, she properly focused on the
    gravity of the appellants particular offence and her moral blameworthiness.

[44]

In
    her reasons, the sentencing judge placed particular reliance on three cases:
R.
    v. Klair
(2004), 71 O.R. (3d) 336 (C.A.);
R. v. Won
, [1993] O.J.
    No. 3325 (Ont. C.J. (Gen. Div.)); and
R. v. Kelly
(1989), 89 N.S.R.
    (2d) 361 (N.S.C.A.).  Each of these cases involved tragic injuries to a young
    child while entrusted to the care of an adult parent or other caregiver in
    circumstances where prompt medical assistance for the seriously injured child was
    not obtained by the supervising adult.  In reviewing these cases, the
    sentencing judge was careful to identify those facts that distinguished the
    appellants conduct from that of the offenders in the cited cases and those
    that suggested similarities.

[45]

I
    see no error in the sentencing judges thorough canvas of the available
    authorities in her quest for judicial guidance on the appropriate range of
    sentence for this offence and this offender.  The sentencing judge was not
    required to impose a sentence that conformed with the sentences imposed in
    other manslaughter cases if, in her view, the circumstances of this case did
    not so warrant.  The sentencing judges reasons reveal that, throughout the
    entirety of her sentencing analysis, she paid laudable attention to the
    principles of proportionality and parity in sentencing.  In my opinion, she
    carefully analyzed the appellants particular moral blameworthiness in light of
    the specific gravity of her crime and crafted a sentence that, in all the
    circumstances, was neither unfit nor excessive.

[46]

Finally,
    the appellant submits that counsel and the sentencing judge proceeded at the
    sentencing hearing on the mistaken assumption that recent amendments to s. 719
    of the
Criminal Code
, which limit the amount of credit that may be
    afforded on sentencing for pre-sentence custody, applied to the appellant. 
    During oral argument before this court, Crown counsel candidly conceded this
    error and, in light of it, acknowledged that the appellant should be afforded
    eight months additional credit for her pre-sentence custody.  In light of the
    Crowns revised position on this issue, I see no reason why the additional
    agreed credit should not be granted.

IV.     Disposition

[47]

For
    the reasons given, I would allow the appeal in part, set aside the credit given
    by the sentencing judge for pre-sentence custody and substitute in its stead an
    order granting the appellant a total of 17 months credit for pre-sentence
    custody, resulting in a total effective sentence of nine years and six months
    imprisonment.  In all other respects, I would dismiss the appeal.

Released:

JAN 13 2014                                    E.A.
    Cronk J.A.

STG                                                          I
    agree S.T. Goudge J.A.

I
    agree S.E. Pepall J.A.


